                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION



 DOUGLAS CHAUNCEY WILLIAMS



VS.                                                   CRIMINAL NO. 2:16-cr-10-KS-MTP



UNITED STATES OF AMERICA


                                            ORDER

       THIS CAUSE IS BEFORE THE COURT on Motion for Reconsideration [75] filed by

Douglas Chauncey Williams. The Court has considered the Motion and finds that it is without

merit for the reasons previously states in its Order Denying Motion for Leave to Appeal In

Forma Pauperis [74]. Also, the pending Motion for Discovery [71] remains on the docket but the

Court finds that it is MOOT and it should be removed from the active motion docket.

              SO ORDERED this the __19th____ day of April, 2019.



                                              __s/Keith Starrett _________________
                                               UNITED STATES DISTRICT JUDGE
